El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
I — I
Los esposos Soto-Lugo contrataron los servicios de la em-presa Fernando Roqué, Transportes Internacionales, S.A. (Fer*390nando Roqué) para transportar desde Zaragoza, España, a San Juan un baúl que contenía efectos personales. Entre estos efectos personales se encontraban los apuntes, planes, notas y borradores de tres (3) libros que serían escritos por el Sr. Pedro Juan Soto, quien es escritor. Además, en dicho baúl se encontraban sus apuntes conducentes a la obtención del grado de Doctor en literatura francesa y comparada, los cuales eran el producto de dos (2) años de investigaciones académicas.
El 12 de junio de 1976 la empresa Fernando Roqué embarcó el baúl antes indicado en Barcelona, España, en el buque holandés Amersfoort, de la línea de porteadores marítimos Koninklijke Nederlandsche Stoomboot-Maatschappij (K.N.S.M.). El consig-natario de dicha carga era el codemandante Pedro Juan Soto, con dirección en el Condominio Q, Quintana, 6013-A, Hato Rey, Puerto Rico, 00917.
El baúl arribó al puerto de San Juan el 26 de julio de 1976. La compañía estibadora del buque, que realizó el desembarco de la mercancía, fue la demandada recurrida Caribe Shipping Co., Inc.
La reglamentación vigente disponía que transcurridos los cinco (5) días desde el descargo de la mercancía sin que el consignatario la reclamara, ésta sería transportada y almacenada en un almacén público “a riesgo y expensas del consignatario”. Véanse: Customs Regulations, 19 U.S.C. sec. 1490(a); Orden General Núm. MI12957; 19 C.F.R. see. 127 et seq. De permanecer en dicho almacén por un (1) año sin que el consignatario la reclamara, sería vendida en' pública subasta. 19 U.S.C. see. 1491(a).
La mercancía fue desembarcada en el puerto y transcurrieron los cinco (5) días dispuestos por la legislación sin que el consig-natario la reclamara. Por ello, el Servicio Federal de Aduanas envió el baúl a un almacén de adeudos localizado en Miramar. 19 U.S.C. see. 1490.
El 19 de agosto de 1976, unos veinticuatro (24) días luego de que el baúl arribó a puerto, se desató un incendio en un negocio localizado en las inmediaciones de los almacenes de la aduana federal en Miramar. El incendio se extendió a otros negocios y *391finalmente alcanzó los almacenes. El siniestro destruyó las estruc-turas de dichos almacenes así como la mercancía allí almacenada, incluso el baúl del señor Soto y su contenido.
Para fines de julio de 1976 el señor Soto había recibido una carta de Fernando Roqué (con fecha de 19 de julio de 1976) en la que le notifica que el baúl con sus efectos personales le había sido despachado de España con destino a Puerto Rico. Le incluyó el original y copias del conocimiento de embarque (bill of lading). Dicho documento especificaba el barco donde se embarcó el baúl (Amersfoot); el puerto de destino (San Juan, ER.) y el consigna-tario (Pedro Juan Soto). Exhibit 11 del demandante.
La demandada, Caribe Shipping Co., Inc. era el agente del barco encargado de desembarcar, estibar, despachar y entregar la carga. Ésta tuvo conocimiento del arribo del Amersfoot al puerto de San Juan el 26 de julio de 1976 e hizo los arreglos para atracar el barco y para su descarga. Como agente del barco, generalmente avisaba a los consignatarios la llegada de la mercancía enviando por correo ordinario copia del conocimiento de embarque con un sello de “Aviso de Llegada”.
Durante el juicio de autos, el encargado de enviar los avisos expresó que enviaba miles de avisos de llegada, pero que no tenía la obligación de hacerlo. En este caso en particular indicó que había notificado a Soto de la llegada del baúl enviándole una copia del conocimiento de embarque en la cual se le había estampado el sello de “Aviso de Llegada” de carga en donde se indicaba que ésta llegaría el 27 de julio de 1976 y que, de no ser levantada a tiempo, sería enviada a un almacén público aproximadamente el 3 de agosto de 1976. Señaló que la notificación se hizo por correo ordinario tres (3) días antes del arribo del barco.
Sin embargo, el foro de instancia determinó que, como cuestión de hecho, el señor Soto nunca recibió el documento de notificación antes descrito.
El señor Soto advino en conocimiento de que la demandada era el agente a cargo de descargar el buque al escribir a Fernando Roqué el 4 de noviembre de 1976, preocupado por la tardanza en el recibo del baúl. Cuando el señor Soto se comunicó con la *392demandada fue que por primera vez se enteró del fuego y de la pérdida del baúl.
Los demandantes, al conocer lo ocurrido, realizaron las recla-maciones extrajudiciales correspondientes, tanto a Caribe Shipping Co., Inc. como a Fernando Roqué. Las mismas resulta-ron infructuosas.
•Ante tal situación interpusieron demanda en daños y perjui-cios contra Caribe Shipping Co., Inc. el 20 de abril de 1977. En la misma alegaron que la demandada fue negligente al no notificar-les la llegada del buque que transportaba el baúl al puerto de San Juan.
El 28 de marzo de 1985, luego de celebrada la vista sobre negligencia, el tribunal de instancia emitió una resolución en la cual determinó que Caribe Shipping Co., Inc. había incurrido en negligencia y era responsable por los daños ocasionados por la pérdida del baúl. En consecuencia, dejó pendiente el señalamiento para la vista de daños.
El 12 de noviembre de 1985 el foro de instancia celebró una vista donde las partes presentaron el informe de conferencia con antelación al juicio. En esa vista la demandada presentó una moción de sentencia sumaria donde alegaba falta de jurisdicción del tribunal al haber emitido su resolución en que determinó negligencia porque el campo del derecho marítimo está ocupado por la ley federal Carriage of Goods by Sea Act (C.O.G.S.A.), 46 U.S.C. sec. 1300 et seq. En la alternativa, alegó que no se había establecido una causa de acción bajo el Art. 1802 del Código Civil, 81 L.P.R.A. see. 5141.
Los demandantes presentaron su oposición a dicha mocióñ la cual fue replicada por la demandada. El 14 de julio de 1987 el foro de instancia, sua sponte, decidió reconsiderar la Resolución de 28 de marzo de 1985 y emitir sentencia, desestimando así la de-manda.
De esa sentencia recurren los demandantes ante nos mediante recurso de revisión. Expedido el auto, los recurrentes sometieron el caso a base de su recurso inicial y la recurrida ha comparecido mediante su alegato.
*393Los recurrentes aducen dos (2) señalamientos de error. En el primero imputan al foro de instancia el haber cometido error al resolver que la recurrida no era responsable por la pérdida de su baúl. El segundo señalamiento de error se refiere a no haber ordenado a la recurrida el pago de honorarios de las deposiciones tomadas a los peritos de los recurrentes. Discutiremos los señalamientos de error en ese mismo orden.
1 — I 1 — 1
Resolvemos, en primer lugar, si el foro de instancia tenía jurisdicción sobre la materia o si, por el contrario, la controversia es una que debe ser dilucidada en el foro federal. Al hacerlo, discutiremos las leyes federalés de derecho marítimo y su aplica-ción a la controversia de autos. Veamos.
Luego de promulgada la Ley Jones surgió la oportunidad de expresión sobre el derecho marítimo operante en Puerto Rico. El primero de estos casos fue Lastra v. New York & Porto Rico S.S. Co., 2 F.2d 812 (1er Cir. 1924), donde el Tribunal Federal de Apelaciones para el Distrito de Puerto Rico estableció que la disposición sobre almirantazgo de la Constitución de Estados Unidos no aplicaba a Puerto Rico a menos que el Congreso, por legislación específica, la hiciera aplicable. A esos efectos expresó:
We think that if Congress had intended, by the Organic Act, to extend the admiralty provisions of the Federal Constitution to Puerto Rico, language, apt and explicitly expressive of that purpose, would have been used; and that the language of Sec. 41, granting in general terms the same jurisdiction to the District Court of the United States in Porto Rico as have the District Courts of the United States does not import an extension of the substantive rights and obligations of our admiralty law to Porto Rico. Lastra v. New York & Porto Rico S.S. Co., supra, pág. 814.
Tal norma fue reiterada en Alcoa Steamship Company v. Pérez Rodríguez, 376 F.2d 35 (1er Cir.), cert. denegado, 389 U.S. 905 (1967), y en Salas Mojica v. Puerto Rico Lighterage Co., Inc., 492 F.2d 904 (1er Cir. 1974).
*394En general, los casos federales antes citados trataban sobre la aplicación de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 1 et seq., en casos marítimos. En estos casos el tribunal federal sostuvo la aplicación de esta ley local aun cuando existía una ley de compensación federal.
En Rhode Island Ins. Co. v. Pope & Talbot Lines, 78 D.P.R. 454, 459 (1955), las partes habían contratado servicios para transporte de mercancía por mar mediante un conocimiento de embarque. El mismo establecía que la Ley sobre Transporte Marítimo de Mercancía —Carriage of Goods by Sea Act (C.O.G.S.A.)— 46 U.S.C. sec. 1300 et seq., era la ley a aplicarse en el contrato. Allí resolvimos que los derechos y obligaciones de las partes se regían por C.O.G.S.A. y analizamos la prueba de acuerdo con dicha ley.
En Archilla v. Smyth Worldwide Movers, 106 D.P.R. 538 (1977), se transportó mercancía por mar de Fuerto Rico a Colombia. En ese caso expresamos que tanto C.O.G.S.A. como la Ley Harter, 46 U.S.C. sees. 190-196, son fuentes de derecho de aplicación en Fuerto Rico.
For otra parte, en León v. Transconex, Inc., 119 D.P.R. 102, 108 (1987), resolvimos que los tribunales de Puerto Rico tenían jurisdicción concurrente con los tribunales federales en materia de almirantazgo bajo la cláusula saving to suitors de un contrato de embarque marítimo (bill of lading).
Allí expresamos que:
La cláusula saving to suitors, dirigida a conferir jurisdicción a los tribunales estatales y a los federales . . . aplica de igual forma en Puerto Rico. León v. Transconex, Inc., supra, pág. 109.
Tratándose en el caso de autos de una acción relacionada con el contrato de transporte marítimo y de la reclamación de daños por la pérdida de mercancía así transportada, resulta meridianamente claro que el foro de instancia tenía jurisdicción *395concurrente para entender en la controversia que aquí nos ocupa. Véase, además, H. Longley, Common Carriage of Cargo, Nueva York, Ed. Mathew Bender, 1967, Sec. 22.01.
Determinada la jurisdicción concurrente del foro de instancia sobre la controversia, debemos determinar la legislación federal o local aplicable a la misma. Véase León v. Transconex, Inc., supra, pág. 115 esc. 11. En particular, cobran relevancia dos (2) leyes federales íntimamente relacionadas entre sí pero con efectos distintos. Estas son la Ley Harter, supra, y la Ley sobre Transporte Marítimo de Mercancía (C.O.G.S.A.), supra, ambas extensivas a Puerto Rico en virtud del Art. 8 de la Ley de Relaciones federales con Puerto Rico, L.P.R.A., Tomo 1, See. 8. Véase Archilla v. Smyth Worldwide Movers, supra.
Examinemos brevemente el transfondo y el alcance de ambas leyes. En 1893 el Congreso de Estados Unidos aprobó la Ley Harter, tratando de lograr un balance de intereses entre los porteadores marítimos, los comerciantes y los dueños de mercancías que utilizaban los barcos para transportar las mismas. Se intentó con la ley prohibir la práctica de los porteadores marítimos de incluir en conocimientos u otros documentos de embarque cláusulas encaminadas a relevarlos de toda responsabilidad, aun de la .derivada de su culpa o negligencia al cargar, custodiar o entregar la mercancía. Sin embargo, se le reconocía al porteador que cuando mediara un error de navegación luego de desplegar la debida diligencia, o cuando el daño ocurriese al tratar de salvar vida o propiedad en el mar, quedaba liberado de responsabilidad. Véanse: Gilmore and Black, The Law of Admiralty, 2da ed., Nueva York, Ed. Foundation Press, 1975, pág. 119 et seq.; D. Villarreal, Carrier’s Responsibility to Cargo and Cargo’s to Carrier, 45 Tul. L. Rev. 770, 773 (1971).
Para lograr este acomodo de intereses se incluyeron en dicha ley varias disposiciones encaminadas a uniformar los con-*396tratos de embarque. Encyclopaedia Britannica, Inc. v. SS Hong Kong Producer, 422 F.2d 7 (2do Cir. 1969).
Dicha ley se hizo aplicable tanto al comercio marítimo doméstico como al internacional. Véase M. Bayard Crutcher, The Ocean Bill of Lading — A Study in Fossilization, 45 Tul. L. Rev. 697, 711 (1971). La cubierta de la Ley Harter es amplia y regula los derechos y obligaciones de las partes desde que se embarcan los bienes hasta su desembarco, almacenaje y entrega. La Ley Harter cubre, pues, aquellos eventos posteriores al descargo de la mercancía. Archilla v. Smyth Worldwide Movers, supra, págs. 543-544; 46 U.S.C. sec. 190; The Monte Iciar, 167 F.2d 334 (3er Cir. 1948); Levatino Co. v. M.S. Helvig Torm, 1968 A.M.C. 2263 (S.D. N.Y. 1968); W. Tetley, Marine Cargo Claims, 3ra ed., Montreal, Les Editions Yvon Blais, Inc., 1988, págs. 771-772. Así, en Allied Chemical v. Companhia de Navegacao, 775 F.2d 476, 482 (2do Cir. 1985), el Tribunal Federal de Apelaciones para el Segundo Circuito expresó sobre dicha ley:
Although the enactment of COGSA sharply curtailed the applicability of the Harter Act ... to ocean bills of lading and matters of ocean carriers’ liability, absent a valid agreement to the contrary, the Harter Act still governs prior to loading and after discharge of cargo until proper delivery is made. (Énfasis suplido.)
En Caterpillar Overseas, S.A. v. S.S. Expeditor, 318 F.2d 720, 723 (2do Cir. 1963), también se resolvió, en relación con la Ley Harter, que:
COGSA’s coverage, however, extends only to the period, in foreign commerce, “from the time when the goods are loaded to the time when they are discharged from the ship.” . . . Harter remained applicable, therefore, to the period between the discharge of cargo from the vessel and its proper delivery. (Énfasis suplido.)
En 1936 el Congreso aprobó la Ley sobre Transporte Marítimo de Mercancía (C.O.G.S.A.) siguiendo las normas adoptadas en la Convención de Bruselas.de 1924.
C.O.G.S.A., por sus propios términos, sólo aplica al comercio marítimo con el extranjero (foreign trade). Sin embargo, la propia *397ley permite que las partes acuerden taxativamente en el conoci-miento de embarque acogerse a dicha ley aunque se trate de comercio marítimo local. Rhode Island Ins. v. Pope & Talbot Lines, supra; Archilla v. Smyth Worldwide Movers, supra; Ins. Co. of North Am. v. Puerto Rico Marine Mgmt., 599 F. Supp. 199 (D. P.R. 1984); Home Ins. Co. v. Puerto Rico Maritime Shipping Auth., 524 F. Supp. 541 (D. P.R. 1981); Com. Petrochemicals, Inc. v. S/S Puerto Rico, 455 F. Supp. 310 (D. Md. 1978).
Las disposiciones de C.O.G.S.A., contrario a la Ley Harter, tienen una cubierta limitada en cuanto al periodo del transporte marítimo. For sus términos se limita a regular los derechos y obligaciones entre el consignatario y el porteador o su agente durante el tracto de flotaje, 46 U.S.C. see. 1301, esto es, desde que se embarcan los bienes en el navio hasta su descargo en el puerto. Véanse: Archilla v. Smyth Worldwide Movers, supra, pág. 542; Rhode Island Ins. Co. v. Pope & Talbot Lines, supra, pág. 464; Longley, op. cit., Secs. 1.06 y 11.01; W. Poor, American Law of Charter Parties and Ocean Bills of Lading, 5ta ed., Nueva York, Ed. Mathew Bender, 1968, Sec. 61; Gilmore and Black, op. cit., pág. 147.
b — I <1
Además de la Ley Harter y de C.O.G.S.A., los deberes del agente embarcador también surgen del contrato de transporte y de las funciones inherentes a su cargo que lo hacen responsable de estibar, despachar y entregar la carga diligentemente.
Sin embargo, el porteador o su agente no pueden, mediante el contrato de embarque, liberarse de responsabilidad por daños derivables de su propia culpa al cargar, custodiar o entregar la mercancía. Respecto a las sees. 190-196 (46 U.S.C.) de la Ley Harter, que versan sobre el período luego de desembarcada la mercancía, se ha expresado lo siguiente:
. . . [I]t was clearly the intention of Section 1 of the Harter Act to declare invalid those clauses which undertake to relieve carrier of *398its obligation to exercise due diligence to make “proper delivery” of cargo. (Enfasis suplido.) Levatino Company v. American President Lines, LTD, 233 F. Supp. 697, 701 (1964).
No obstante, se ha reconocido que el porteador y consignatario pueden convenir, en el conocimiento de embarque, extender las defensas y limitaciones de responsabilidad consigna-das en C.O.G.S.A. a los estibadores o agentes. Grace Line, Inc. v. Todd Shipyards Corporation, 500 F.2d 361 (9no Cir. 1974). Este tipo de cláusula, que limita contractualmente la responsabilidad bajo C.O.G.S.A., es comúnmente conocida como la Himalaya clause. La validez de dicha cláusula ha sido sostenida por los tribunales. Al respecto expresa Tetley, op. cit., que:
Today the Himalaya clause benefitting the stevedore and the terminal operator is valid in the United States in virtue of Herd v. Krawill....
Sin embargo, tal cláusula no puede establecer una inmunidad absoluta de responsabilidad, sino meramente limi-tada. Sobre el particular, el Tribunal Federal de Apelaciones para el Noveno Circuito, al discutir la diferencia entre la limitación de responsabilidad y la exención de la misma, ha expresado con relación a este tipo de cláusula que:
It is the holding of this court that a contract, no matter how clear and express, which purports wholly to immunize a non-carrier from liability for its negligence, is repugnant to traditional law and sound policy.. . . “This distinction between a limitation on liability and an exemption from liability is crucial. A limitation, unlike an exemption, does not induce negligence.” (Énfasis en el original.) Grace Line, Inc. v. Todd Shipyards Corporation, supra, pág. 373.
El porteador o su agente no pueden inmunizarse contractualmente por la responsabilidad dimanante de sus actos negligentes.
y
En el caso de autos, aunque se trata de transporte de mercancía desde un país extranjero, C.O.G.S.A. no es applicable *399debido a que la pérdida ocurrió después que la mercancía fue descargada y llevada a un almacén. Además, un examen cuida-doso del conocimiento de embarque refleja que- las partes no incorporaron las disposiciones de C.O.G.S.A. para que ésta rigiera los derechos y las obligaciones de las partes durante el período posterior a la descarga. 46 U.S.C. see. 1307; Archilla v. Smyth Worldwide Movers, supra.1)
I — I >
Tampoco es de aplicación la ley local, en particular el Art. 1802 del Código Civil, supra, al caso de autos. Este no es un caso apropiado donde los tribunales locales puedan poner en vigor legislación estatal que no contravenga los principios del derecho marítimo federal. León v. Transconex Inc., supra. Aquí se trata de una reclamación por daños sufridos por el alegado incumplimiento de una obligación contractual del contrato de embarque marítimo, cuya génesis es del deber impuesto al estibador por la autoridad conferida por legislación del derecho marítimo federal, en este caso particular, la Ley Harter.
Ya hemos visto que la Ley Harter dispone que la responsabilidad del porteador por la mercancía no termina cuando la mercancía es descargada; la misma se extiende hasta que ocurra una entrega apropiada (proper delivery). (2)
Debemos resolver si se efectuó la entrega apropiada (proper delivery) en el caso ante nos para poder determinar la responsa-bilidad de las partes a la luz de dicha .ley federal.
*400En Kinderman & Sons v. Nippon Yusen Kaisha Lines, 322 F. Supp. 939, 941 (E.D. P.1971), el Tribunal de Distrito Federal de Pennsylvania se enfrentó a la controversia de si se había o no efectuado el proper delivery requerido por la ley. Sobre el particular expresó lo siguiente:
The carrier may discharge the goods onto a fit and customary wharf provided due and reasonable notice is given to the consignee and he is given a fair opportunity to remove the goods or place them under proper care and custody. (Énfasis suplido.)
En Kinderman & Sons v. Nippon Yusen Kaisha Lines, supra, el tribunal resolvió, como cuestión de hecho, que se le había notificado al consignatario que la mercancía había llegado y estaba a su disposición el 8 de junio de 1965. El 15 de junio del mismo año ocurrió un fuego donde se perdió la mercancía. El tribunal entendió que se efectuó la entrega según la Ley Harter, ya que el consignatario fue debidamente notificado y tuvo la oportunidad de mover la mercancía del almacén. Señaló el tribunal:
As defendant made a proper delivery of the cargo to the plaintiff, the risk of loss passed to plaintiff for any loss not occasioned by negligence on the part of the defendant. The burden of proof of such negligence is on plaintiff, as once there has been a proper delivery of cargo, the Harter Act no longer applies to the relationship of the parties. Kinderman & Sons v. Nippon Yusen Kaisha Lines, supra, pág. 942.
En Orient Overseas Line v. Globemaster Balti, Inc., 365 A.2d 325, 335 (Md. App. 1977), el Tribunal Especial de Apelaciones de Maryland distinguió dos (2) situaciones dentro del concepto de proper delivery:
“Proper delivery” within the provisions of this act [Harter Act] means either actual or constructive delivery. Actual delivery consists in completely transferring the possession and control of goods from the vessel to the consignee or his agent. Constructive delivery occurs where the goods are discharged from the ship upon a fit wharf and the consignee receives due and reasonable notice that the goods have been discharged and has a reasonable opportunity to remove the goods to put them under proper care and custody. (Énfasis suplido.)
*401En el caso de autos el tribunal de instancia, como cuestión de hecho, determinó que el señor Soto no recibió notificación sobre la llegada de su mercancía. El demandado presentó el testimonio del encargado de enviar los avisos de llegada de mercancía, Sr. Fernando Santiago Seijo, a los efectos de que éste envió la notificación entre las miles que enviaba por correo ordinario. Sostuvo, además, que no había ninguna obligación en efectuar la notificación. Se presentó también una alegada copia de la notificación enviada a Soto. El tribunal de instancia, sin embargo, nunca creyó (3) que la alegada copia de notificación fue enviada al señor Soto. Así se desprende de su Resolución de 28 de marzo de 1985, donde señaló:
Era deber de la Caribe Shipping notificar al consignatario de cuándo y dónde se recibiría la mercancía para que éste se personara y pudiera recoger la misma. La prueba testifical aportada sobre el envío de la notificación no logró establecer, a nuestro juicio, que dicho envío se hubiese efectuado diligentemente, y que hubiese un interés de que el consignatario recibiese el mismo. Tampoco se demostró que se hubiera realizado acorde con lo aquí expresado, en el sentido de que el aviso debió enviarse una vez el barco estuviera preparado para descargar. Por el contrario, se alegó que no había ninguna obligación de la demandada en efectuar la notificación, sin embargo, señalan que son los encargados de enviar los avisos y que de hecho han enviado miles. (Enfasis suplido.) Exhibit 10, pág. 33.
El tribunal, al reconsiderar su Resolución de 28 de marzo de 1985, mediante su Sentencia de 14 de julio de 1987 ratificó la determinación de hechos de la primera a los efectos de que, como cuestión de hecho, el señor Soto nunca recibió notificación alguna de Caribe Shipping Co., Inc. A esos efectos expresó en el párrafo 10 de las determinaciones de hechos de su sentencia lo siguiente:
*40210. El señor Pedro Juan Soto, como cuestión de hecho nunca recibió el documento de notificación indicado en el apartado anterior. (Énfasis suplido.)
Al cambiar su razón de decidir en dicha sentencia, a los efectos de que el fuego fue fortuito y que Caribe Shipping Co., Inc. al enviar el baúl al almacén no fue la causa próxima del daño causado, el tribunal no consideró las doctrinas legales sobre entrega real o constructiva.(4)
Además, la prueba que tuvo ante sí el foro de instancia rebatió la presunción establecida por la Regla 16(24) de Evidencia, 32 L.P.R.A. Ap. a los efectos de que una carta dirigida y cursada por correo debidamente fue recibida en su oportunidad. Hawayek v. A.F.F., 123 D.P.R. 526 (1989).
For consiguiente, concluimos que en este caso no hubo entrega real ni constructiva de la mercancía. El señor Soto no *403tuvo la posesión o control físico de sus bienes ni tampoco recibió la notificación debida de que su mercancía había llegado de forma que tuviera una oportunidad razonable de recogerla. Véanse: Watkins, Shippers and Carriers, 5ta ed., Atlanta, The Harrison Co., 1962, Vol. 1, Sec. 2-25; 2B Benedict on Admiralty Sec. 33 (1991); Poor, op. cit., Sec. 61; General Refrigerator Corp. v. Acme Fast Freight, 60 N.Y.S. 2d 370 (1975).
Hasta tanto no se efectúa la entrega apropiada “proper delivery”, la Ley Harter hace responsable al porteador por los daños y perjuicios contractuales ocasionados con la pérdida de la mercancía. Véase J.B. Doak, Liabilities of Stevedores, Terminal Operators, and Other Handlers in Relation to Cargo, 45 Tul. L. Rev. 752 (1971).
Por lo anterior resolvemos que Caribe Shipping Co., Inc. es responsable por los daños y perjuicios ocasionados al señor Soto a consecuencia de la pérdida de su mercancía. (5)
VII
El segundo error fue cometido. El tribunal de instancia debió imponer a la recurrida el pago de los honorarios de los peritos del recurrente que aquélla llamó a deponer. Regla 23.1 de Procedimiento Civil, 32 L.PR.A. Ap. III.
Al efectuarse la toma de deposición, los peritos del recurrente anunciaron que su tarifa sería quinientos dólares ($500). La recurrida expresó que dejaría a la discreción del tribunal la fijación de los honorarios por la comparecencia de los peritos. El tribunal de instancia nada dispuso sobre el asunto.
La recurrida se opuso a la cuantía reclamada por los peritos por considerarla excesiva. En su alegato, en oposición al escrito de revisión, se allanó a que de los. ochocientos treinta dólares ($830) reclamados en concepto de honorarios de perito el tribunal *404aprobara cuatrocientos quince dólares ($415), a lo sumo. Su posición es que el recurrente sólo tiene derecho a quinientos dólares ($500) en su reclamación a tenor con las disposiciones de C.O.G.S.A., 46 U.S.C. see. 1304, y de conceder ochocientos treinta dólares ($830) por concepto de honorarios de perito se estaría concediendo más, en tal concepto, que a lo que tiene derecho por la reclamación.
Trátase aquí de peritos intermedios, acreedores a honorarios adicionales. San Lorenzo Tra. Inc. v. Hernández, 114 D.P.R. 704, 718 (1983). El perito, Prof. Emilio Díaz Valcárcel, es autor de novelas y colecciones de cuentos y profesor de literatura de la Universidad Metropolitana de Cupey. El perito, Sr. Francisco Manuel Vázquez López, es editor, presidente de la Editorial .Cultural, Inc. y gerente de Editorial Cultural y su subsidiaria Editorial Antillana, Inc.
El profesor Valcárcel informó a la demandada que el valor de su comparecencia era de quinientos dólares ($500), mínimo que cobraba'por una conferencia, por su preparación al efecto y por el examen de la transcripción del caso. El editor Vázquez facturó trescientos treinta dólares ($330) por el tiempo invertido en conseguir los documentos que le requirió la parte demandada en su convocatoria, por la comparecencia misma y por el examen de la transcripción del caso (5 horas y 1/2, a razón de sesenta dólares ($60) la hora).
Habiendo sido advertida la recurrida del monto de los hono-rarios y teniendo derecho el perito intermedio al pago de hono-rarios adicionales de quien, lo llama a deponer, concluimos que no resulta excesiva la cantidad reclamada por este concepto. Se ordena a la recurrida el pago de dichos honorarios. La indemni-zación en tal concepto es independiente a la causa de acción del reclamante en este caso. Aquí no se trata del cobro de honorarios de peritos en concepto de costas. Cf. Meléndez v. Levitt & Sons of P.R., 104 D.P.R. 797, 810-811 (1976); Toppel v. Toppel, 114 D.P.R. 16, 20-22 (1983).
*405Por los fundamentos expuestos, se dictará sentencia para revocar la del foro de instancia y se devuelve el caso para que se adjudiquen los daños según lo resuelto en este recurso y se ordene a la recurrida el pago de honorarios de los peritos a quienes se les tomó deposición.
El Juez Asociado Señor Negrón García disiente con opinión escrita. El Juez Asociado Señor Rebollo López disiente sin opinión escrita.

(1) En el contrato de embarque de autos lo único que se limitó fue la responsabilidad 'del porteador o su agente a 1,250 florines el paquete. Tai-limitación se vislumbra válida siempre y cuando, al momento de efectuarse el contrato, la conversión de esa cantidad pactada no sea menor de los $500 dólares por paquete que como limitación impone la Ley sobre Transporte Marítimo de Mercancía —Carriage of Goods by Sea. Act (C.O.G.S.A.)— 46 U.S.C. see. 1304(15). Si dicha cantidad de florines resultara menor de $500 dólares, la limitación sería nula por contravenir la ley.


(2) La Ley Harter no define el concepto proper delivery. El mismo ha sido interpretado caso a caso por los tribunales.


(3) No le corresponde a este Foro pasar juicio sobre la credibilidad que determinado testigo le mereció al foro de instancia y determinar si en este caso se hizo o no el envío de la notificación, en ausencia de pasión, prejuicio, parcialidad o error manifiesto. A.E.E. v. Las Americas Trust Co., 123 D.P.R. 834 (1989); Torres Ortiz v. Plá, 123 D.P.R. 637 (1989).


(4) Discrepamos del análisis que hace el compañero Juez Asociado Señor Negrón García, sobre tal sentencia en su opinión disidente.
También discrepamos de su posición en cuanto sostiene que el señor Soto estipuló en el Exhibit A y en el Exhibit XI la notificación supuestamente hecha por Caribe Shipping Co., Inc.
El Exhibit A estipulado por las partes fue fotocopia del conocimiento de embarque (bill of lading) enviado por Fernando Roqué, Transportes Internacionales, S.A., el porteador. La supuesta notificación enviada por Caribe Shipping Co., Inc. nunca fue estipulada. Así surge con meridiana claridad de la Minuta de 30 de enero de 1979 (Autos Originales, pág. 39), la cual literalmente lee como sigue:
"Exhibit A - de ambas partes (Fotocopia de conocimiento de embarque, enviada por Fernando Roqu[é] al Sr. Pedro Juan Soto.”
Además, de la referida minuta surge que se estipuló como Exhibit XI lo siguiente:
“Carta con fecha 19 de julio de 1976, acompañando conocimientos de embarques.”
Dicha carta, fechada el 19 de julio de 1976, es de Fernando Roqué al Sr. Pedro Juan Soto donde le comunicaba que el baúl y los efectos personales fueron despachados de aduana de España y reexpedidos a su destino final en Puerto Rico, e incluía supuestamente dos (2) originales y dos (2) copias del conocimiento de embarque según fue expedido en el puerto de embarque. En los autos sólo se incluyó una copia marcada como original con un sello y otra copia marcada con un sello como non-negotiable copy. Ninguna de dichas copias es una notificación de Caribe Shipping Co., Inc. de que se había recibido la mercancía en Puerto Rico.
No podemos interpretar que se estipuló la notificación de Caribe Shipping Co., Inc. cuando durante todo el pleito, que comenzó el 20 de abril de 1977 —hace U años— las partes y el propio tribunal a quo siempre han considerado el asunto de la notificación como uno de los más importantes en controversia, litigándolo y argumentándolo extensamente, incluso ante este Foro. Ello implicaría imputarles un esfuerzo en futilidad al tribunal de instancia y a las partes.


(5) No es una norma onerosa y sí una de justicia para los consignatarios de mercancía marítima recibida en Puerto Rico que los porteadores o sus agentes notifiquen adecuada-mente por escrito a los primeros del recibo en puerto de dicha mercancía.